Citation Nr: 1637441	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  08-27 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for Raynaud's syndrome, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Margaret Matthews, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military service from July 1990 to December 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In November 2010, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the local RO.  A transcript of the hearing has been associated with the Veteran's record.  In December 2015 the Veteran was notified that the VLJ who conducted the November 2010 hearing was no longer employed by the Board.  The Veteran, in correspondence received at the RO in January 2016, opted to forego another hearing before a VLJ available to render a decision concerning this matter.  In December 2010 and May 2014 the Board remanded this matter for additional development.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  Raynaud's syndrome was not manifested in service; or manifested in the first postservice year; and the Veteran's current Raynaud's syndrome is a known clinical diagnosis and is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for Raynaud's syndrome, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1118, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in January 2007, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The RO arranged for a VA examination in May 2007; and a June 2014 medical opinion pursuant to Board remand is of record.  The Board finds the report of that examination combined with the medical opinion adequate for rating purposes as collectively they reflects familiarity with the Veteran's medical history and the opinion offered is accompanied by adequate explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  All of the relevant development requested by the Board's May 2014 remand was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met. 

Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A claimant may establish service connection for chronic diseases (such as Raynaud's syndrome) listed in § 3.309(a) by showing continuity of symptoms since service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) (providing that continuity of symptoms provision is "an alternative route to service connection for specific chronic diseases").  Application of the continuity of symptoms regulation requires, at a minimum, a demonstration that a chronic condition was "noted" during service or during the presumptive period and evidence of postservice continuity of symptoms.  38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1336 ("Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.").

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board notes that the Veteran has claimed service connection for Raynaud's syndrome as due to an undiagnosed illness.  Inasmuch as the record indicates that the Veteran served in Southwest Asia from January 1991 to March 1991; he is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.  38 C.F.R. § 3.317 (b).  Service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifests during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317 (a)(1)(i). 

Here, the competent evidence of record does not demonstrate that presumptive service connection is warranted for a qualifying chronic disability under 38 C.F.R. § 3.317.  The Veteran's Raynaud's syndrome is not eligible to be considered as a qualifying chronic disability under 38 C.F.R. § 3.317, as his symptomatology have been attributed to a known clinical diagnosis, Raynaud's syndrome.  See 38 C.F.R. § 3.317 (a)(1)(ii).

Lay evidence may be competent evidence to establish incurrence in certain instances.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he has Raynaud's syndrome (also claimed as poor circulation, frozen feet and/or frozen hands) related to service.  Specifically, he asserts that he was given pyrostigmine bromide "(anti nerve agent pills)" and in conjunction with repeated exposure to cold (while training) has led to the development of Raynaud's syndrome and arthritis.  He stated he believes that the "pills" and repeated "frozen feet" and hands led to his illness.  

A March 1992 STR notes the Veteran displayed moderate effusion in the medial dorsal ligament, negative discoloration.  The assessment was soft tissue injury to medial dorsal ligament with lateral meniscus tenderness.  There is no separation examination for the Veteran of record.  

In November 2005 the Veteran was seen for the first time by a private family practitioner.  He reported complaints of pain, swelling and changes in the skin of the hand for the past few months.  The diagnosis, in pertinent part was Raynaud's syndrome.  

In January 2006, on referral, the Veteran was evaluated by Dr. Pastan, a rheumatologist.  The Veteran reported he had pain in his hands and discoloration of his hands and feet.  He reported that for the past 2 or 3 years, the tips of his fingers and toes have become cold and somewhat blue when exposed to the cold.  He stated it had become much worse recently and he developed an ulceration on his left 3rd fingertip.  He also had migratory pain in his joints including his knees, shoulders, and most significantly his fingers.  He had swelling particularly of the MCPs [metacarpophalangeal joints] and PIPs [proximal interphalangeal] on the right hand and he had morning stiffness.  X-rays of the hands revealed some degenerative changes.  The impression was that the Veteran had migratory joint pain, morning stiffness, and elevated "sed. rate" and Raynaud's phenomena.  There were some interesting soft tissue swellings over the small joints of his right hand which could have been work related or represent synovial cysts or nodules. 

In June 2006 the Veteran was seen by the same private medical providers he saw for the first time in November 2005.  It was reported that he had a history of Raynaud's and took nifedipine in the cold months.  Examination revealed the Veteran's 3rd digit right hand had an opened abrasion with scant amount of purulent drainage present.  There was mild erythema present.  His other digits were discolored.  The assessment was abrasion finger.  

On May 2007 VA bone examination (to evaluate Raynaud's phenomenon), the Veteran reported that for the past 7 years, he has had discomfort in his hands attributed to exposure to cold with change of color in his digits on exposure to temperature less than 60 degrees that becomes cold and somewhat blue.  It had progressed over the year and is worse.  He developed ulceration in the tip of his digits in his 2nd, 3rd and 5th digits bilaterally.  He reported a history of joint discomfort and arthralgias with morning stiffness.  He was asymptomatic at the time of the examination.  He had been treated with Procardia and Naprosyn for Raynaud's phenomenon.  The examiner noted that the Veteran has a history of Raynaud's phenomenon in the last 7 years with exacerbation of Raynaud's in both hands in the last 2 years.  He developed multiple ulcerations in the tips of his fingers due to severe Raynaud's phenomenon.  His condition gets worse with exposure to cold, specifically in the wintertime and in the summertime with temperature of less than 60 degrees.  On examination of his hands, he had skin sclerodactyly markedly in both hands with loss of the tip of his digits on the 2nd, 3rd and 5th on the right and 2nd and 3rd on the left with healed ulceration.  He had erythema in his digits with color changes, demarcated in his hands bilaterally.  The diagnosis, in pertinent part, was history of arthralgia in the past but not now with severe Raynaud's phenomenon with digital ulceration due to severe vasospasm of the Veteran's digits most probably consistent with connective tissue disease, and no evidence of scleroderma.  

At the November 2010 hearing, the Veteran's representative noted that research studies have been conducted by VA and the Institute of Medicine that show and directly associate the taking of the "PV pills" with the symptoms that a lot of the Gulf War Veterans experience.  It has been stated that PV pills are the main cause of some of the undiagnosed and unexplained illnesses that have manifested within the Gulf War Veteran's time frame.  The Veteran testified that his hands and feet get numb and turn white in cold temperatures.  He was seen by a specialist, Dr. Pastan, who did all kinds of tests and diagnosed Raynaud's syndrome.  The Veteran stated that his symptoms go back to the 1990's.  He remembers being cold and his hands and feet would be numb.

In a June 2014 VA medical opinion, pursuant to the May 2014 Board remand, a VA physician noted that for the sake of clarity, the Veteran has Raynaud's syndrome and therefore it cannot be classified as an undiagnosed illness.  The VA physician opined that the Veteran's Raynaud's syndrome was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale for the opinion was that the Veteran was first diagnosed with Raynaud's phenomena in approximately year 2000, and "Frank RD" in approximately 2005; the Veteran's dates of service are July 1990 to December 1994.  Review of the STRs show no complaints consistent with Raynaud's syndrome; nor are there any reports of cold exposure.  The December 1995 examination report is silent for any complaints or findings of any Raynaud's syndrome.  Review of literature finds no conclusive studies that directly link Pyridostigmine to the development of Raynaud's syndrome.  Medical knowledge base supports that primary Raynaud's syndrome often develops in the 15 to 30 age bracket.  Medical records review shows other risk factors such as smoking, both tobacco and marijuana.  Based on available medical evidence, it is less likely than not that the Raynaud's syndrome is due to in-service exposure to pyridostigmine or in-service events.  

It is not in dispute that the Veteran has Raynaud's syndrome, as such disability had been diagnosed by VA examiner in May 2007 and confirmed in the June 2014 VA medical opinion.  STRs are silent as to any complaints, treatment, or diagnosis of Raynaud's syndrome.  Furthermore, there is no evidence that Raynaud's syndrome was manifested in the first postservice year and there is no indication that the Veteran sought treatment for Raynaud's syndrome until November 2005 (almost 11 years following service).  While he reported having symptoms in the 1990's, such has not been documented in the record.  Significantly, at the May 2007 VA examination the Veteran reported that since 7 years ago he has had discomfort in his hands attributed to symptoms of Raynaud's syndrome.  The Board finds the Veteran's reports of symptoms in the 1990s and sometime around 2000 inconsistent with the overall record and not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Consequently, service connection for Raynaud's syndrome on the basis that such disability became manifest in service and persisted or on a presumptive basis under 38 U.S.C.A. § 1112 is not warranted.

As the Veteran's Raynaud's syndrome is assigned a known clinical diagnosis it does not fall within the purview of the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 (for undiagnosed illnesses related to Persian Gulf service).  Accordingly, what is needed to establish service connection for Raynaud's syndrome is competent evidence that relates such disability to service.  In the absence of manifestation in service and continuity of symptoms since, that is a medical question, and requires medical expertise.

The competent (medical) evidence of record that addresses this matter is in the opinion of the June 2014 VA physician who noted that STRs show no complaints consistent with Raynaud's syndrome or any reports of cold exposure.  Also, no conclusive studies that directly link Pyridostigmine to the development of Raynaud's syndrome were found.  Other risk factors such as smoking, both tobacco and marijuana were found on medical record review.  It was the opinion of the VA examiner that it is less likely than not that the Raynaud's syndrome is due to in-service exposure to pyridostigmine or other in-service events.  As the opinion is by a medical professional (competent to offer it), reflects familiarity with the entire record, cites to supporting factual data, and explains the rationale, it is probative evidence.  As there is no competent evidence to the contrary, it is persuasive.

The Veteran's own lay opinion in this matter (that his Raynaud's syndrome is related to his service) is not probative evidence.  He is a "layperson," and lacks the medical knowledge and training to offer probative opinions in this matter, notably whether symptoms at a certain time constituted Raynaud's syndrome and whether certain pills played a causal role.  While a layperson may be competent to observe symptoms of pain, the diagnosis and etiology of Raynaud's syndrome are complex medical questions that require medical expertise.  See Jandreau, 492 F. 3d at 1377.  The Veteran has not submitted any medical opinions or medical literature that support his allegations.  Notably, during the hearing, the Veteran's representative discussed that there is an association between PV pills and undiagnosed and unexplained illnesses.  However, since it has been determined that the Veteran's Raynaud's syndrome is a clinically diagnosed illness, the representative proffered statements that are not probative as it relates to this matter.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for Raynaud's syndrome, to include as due to an undiagnosed illness, and that the appeal in the matter must be denied.


ORDER

Entitlement to service connection for Raynaud's syndrome, to include as due to an
undiagnosed illness, is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


